TEXAS




Honorable Ned Price, Chairman
Inauf3triaik~iaent Board
Walton Building
Austin, Texas                            opinion w.   ww-645

                                         Re:   In the event an insurance carrier
                                               makee a payment to the Second
                                               Injury Fund, as provided by Sec.
                                               12&-2(a), Art. 8306, Vernon's
                                               Civil Statutes, and a "person
                                               entitled to compensation" later
                                               proves a valid survivor of the
                                               deceased employee, can a refund
                                               of the payment to the Second
                                               Injury Fund be voluntarily made
                                               to the insurance carrier by the
Dear Judge Price:                              Industrial Accident Board.

    We have received your letter of May 15, 1959 in which you seek to be advised
if, in the event an lneurance carrier makes a payment to the Second Injury Fund,
as provided.by Sec. l2c-2(a), Article 8306, Vernon'8 Civil Statutes, and a
"pereon entitled to compensation" later appears and proves to be a valid sur-
vivor of the deceased employee, cau the Industrial Accident Board voluntarily
refund the payment made 'to the Second Injury Fund.

    Section l2c-2(a), Article 8306, Vernon's Civil Statutes reads a8 follows:

         "In every case of the death of an employee under this Act,
    where there ie no p&son entitled to compensation surviving
    said employee, the association shall pay to the Industrial Accident
    Board the sum of Thtie Thousand Dollars ($3000) to be deposited
    with the Treasurer of the State for the benefit of said Fund and the
    Board shall direct the distribution thereof."

    In an appropriate caee, the Industrial Accident Board orders the carrier
involved to make stichpayment to the Second Injury Fund. The carrier may
appeal the order of the Board (Sec. 5, Article 8307, Vernon's Civil Statutes)
or may elect to comply with the order. If the carrier  does not comply with
the order, legal sanctions are provided by Section 8 of Article 8306, Vernon's
Civil Statutes.
Honorable r?edPrice, page 2 (VW-645)


    The Second InjuryFuua 5s a Trust Fund ana may be disbursedwithout
specific appropria‘tlon.asit doee not come within the provisione of Seo-
tion 6 of Article VIII of the Cotistltutlonof Texas (Attorney General's
Opinion R-l261to Hon. Geo. H. Sheppard, dated June 10, 1948).

    Section 126 of Artihle 8306, Vernon's Civil Statutes authorizes the
Board to review ite previous awards or orders based upon a Misteke of
Fact, and to change or revoke its previous order.

    In our opinion, the'Industrla1 Accident Board may Issue an order re-
voking its award to 'Che~SeconaInjury Fund in an appropriate case, based
upon the eubeequently d$oovered Mistake of Fact you have set forth. In
such event, the amount paid into the Fund should be refunded to the carrier
making the payment.



                 The In$ustrial Accident    Board may revoke en order
                 which iakeeren award to the Second Injury Fund
                 (Section l2c-2(a), Article    8306, Vernon'8Civil
                 Statutm)  which 7688based upon a mistaken fact;
                 ana may refund to the carrier any amounts paid
                 thereunder by issuing an order revoking its pre-
                 PIOUS award.

                                                  Yours very truly,

                                                  WILLWIIsOEl




                                                   -Tom I. MoFarlina
                                                                           /
                                                    Aaaistant~
TINme

APPROVED

OPRUON co-
Geo. P. Blackburn, Chairmen

Robert T. 'Lewis
Dean Davis
J. Arthur Sandlin
Henry 0. Braawell

REVDWEDFORlREA~RRZY       w
BYs W. V. Ceppert